Terry Crabtree, Judge, dissenting. We should remand this case for appellant’s counsel to rebrief it by-addressing the sufficiency of the evidence to support the revocation of appellant’s probation. Although appellant failed to make timely motions for dismissal, appellant is not precluded from arguing on appeal the sufficiency of the revocation of his probation. See Barbee v. State, 346 Ark. 185, 56 S.W.3d 370 (2001). In this instance, appellant is indigent, and his appellate counsel chose to file a no-merit brief. In Anders v. California, 386 U.S. 738 (1967), our Supreme Court held, “[I]f counsel finds his case to be wholly frivolous, after a conscientious examination of it, he should so advise the court and request permission to withdraw. That request must, however, be accompanied by a brief referring to anything in the record that might arguably support the appeal.” 386 U.S. at 744. The Supreme Court has also stated that the Anders framework is only one method of ensuring that indigents are afforded their Constitutional rights, and that the states may craft procedures that are superior to, or at least as good as, the procedure outlined in Anders. Smith v. Robbins, 528 U.S. 259, 276 (2000). Arkansas Supreme Court and Court of Appeals Rule 4-3(j) provides that a no-merit brief shall “contain an argument section that consists of a list of all rulings adverse to the defendant made by the circuit court on all objections, motions and requests made by either party with an explanation as to why each adverse ruling is not a meritorious ground for reversal.” (Emphasis added.) The petition to revoke appellant’s probation was a request made by the State pursuant to Rule 4-3(j). The decision to revoke appellant’s probation was obviously a ruling in favor of the State rather than appellant. Therefore, it must be characterized as an adverse ruling to appellant. As a result, appellate counsel must be required to argue why there is no merit to challenging the sufficiency of the evidence supporting appellant’s revocation. I recognize that the trial court held the revocation hearing and the criminal trial simultaneously. This, however, does not excuse counsel from following Anders, supra, and its progeny. Certainly, appellant’s commission of two felonies was just cause to revoke his probation. Although this answer is clear, counsel still must make the argument in his no-merit brief. Because appellate counsel has failed to comply with Rule 4-3(j) of the Rules of the Arkansas Supreme Court and Court of Appeals and the Apders procedural blueprint, I would deny his motion to withdraw and remand for rebriefing. Griffen, J., joins in this dissent.